Citation Nr: 1400513	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the knees, including as secondary to service-connected low back strain and/or postoperative bunion of the right little toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The RO in Atlanta, Georgia certified this claim to the Board for appellate review.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge (VLJ) in October 2012.  In February 2013, the Board remanded this claim to the RO for additional development via the Appeals Management Center (AMC) in Washington DC.   

According to the Veteran's electronic file (Virtual VA), there is no additional pertinent evidence of record for consideration in support of this claim. 


FINDINGS OF FACT

1.  Degenerative joint disease of the knees did not have its onset during active service or within one year of discharge and is not related to any in-service disease, event, or injury.  

2.  Degenerative joint disease of the knees was not caused or aggravated by service-connected low back strain and/or postoperative bunion of the right little toe.



CONCLUSION OF LAW

Degenerative joint disease of the knees was not incurred in or aggravated by active service, may not be presumed to have been so incurred, and is not proximately due to or the result of service-connected low back strain and/or postoperative bunion of the right little toe.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Ideally, the RO should provide the claimant VCAA prior to its initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason the RO does not, or provides the notice in a timely manner but it is inadequate or incomplete, the RO can effectively cure this error by providing any necessary VCAA notice and then readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC).  In such a case, the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  As the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO provided the Veteran VCAA notice on his claim by way of letters dated in September 2009, November 2009, May 2010, February 2013 and July 2013.  The RO most recently readjudicated this claim in a July 2013 SSOC, curing any timing deficit associated with the last three notice letters.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The content of these letters, considered in conjunction with a memorandum dated July 2013, reflects compliance with all pertinent statutory and regulatory provisions and case law.  Therein the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate it, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated it was developing his claim pursuant to this duty.  The RO also provided him all necessary information on disability ratings and effective dates in the event service connection is granted.  The RO identified the evidence it had received in support of the Veteran's claim and the evidence it had requested, but not received.  The RO specifically indicated that it had twice requested the Veteran's records of treatment rendered prior to 2006 at the VA Medical Center in Little Rock, but a representative from that facility responded that there were no such records available.  The RO identified the evidence that VA is responsible for obtaining and indicated it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.

The Board provided the Veteran further notice during his October 2012 hearing and in a subsequently issued remand.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), a Veterans Law Judge (VLJ) who chairs a hearing must satisfy two duties: (1) fully explaining the issue; and (2) suggesting the submission of evidence that may have been overlooked.  

The VLJ in this case satisfied both duties.  She first determined that the Veteran was claiming entitlement to the benefit being sought on a secondary basis, as related to his service-connected foot disability, or alternatively on a direct basis, as having initially manifested during active service.  She questioned him regarding when his knee symptoms first manifested and where and when he received treatment for such symptoms.  She specifically asked whether the Veteran planned to submit a statement linking his knee symptoms to his foot disability.  See transcript at 2-5.  

Even assuming otherwise, due to the remand that followed, any decision to proceed in adjudicating this claim is harmless, not prejudicial to the Veteran or affecting the essential fairness of the adjudication of this claim.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  In its February 2013 remand, the Board more clearly explained the nature of this claim by noting the deficiency that existed in the medical opinion then of record.  In addition, the Board specifically identified evidence that had been overlooked and emphasized the importance of obtaining that evidence and also an adequate opinion as to the etiology of the Veteran's bilateral knee disability.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir., 2004).  Neither he nor his representative asserts that VA failed to comply with VCAA's notice provisions or the requirements of Bryant.  

B.  Duty to Assist

VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, in accordance with the Board's remand, the RO obtained all available treatment records and information from the Social Security Administration (SSA), afforded the Veteran VA examinations, and obtained opinions discussing the etiology of the Veteran's knee arthritis.  After the initial opinion was determined to be inadequate to decide this claim, the Board remanded the claim to ensure that it secured a more comprehensive, adequate medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when there is this challenge, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

In this case, neither the Veteran nor his representative asserts that there are any outstanding records that need to be obtained in support of this claim or that the reports of examinations, considered collectively, are inadequate to decide this claim.  Given the development that has occurred, it is difficult to discern what additional guidance VA could have provided the Veteran regarding the evidence needed to substantiate his claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

II.  Analysis

The Veteran seeks a grant of service connection for degenerative joint disease of the knees on the basis that it developed either secondary to his service-connected foot disability and/or back disability, or during his active service.  

According to a written statement the Veteran submitted in October 2009, he has been having problems with his knees since 2007.  According to his July 2009 claim for service connection and written statements he submitted in December 2009 and June 2010, he has arthritis in both knees, treatment for which he first received in service, in 1984 and 1987.  He asserts that, now, his knee arthritis necessitates the use of braces, a fact which establishes that his knee ailments originated or were aggravated during service.  He notes that, during service, he walked on road marches, ran and sat for long periods of time, which hurt his knees. 

According to his October 2012 hearing testimony, he started having problems with his knees during service, sometime between 1980 and 1982, but his knees did not bother him when he first got out of service.  Allegedly, he first sought post-service treatment for his knees three to four years after service.  He contends that his knees really began hurting three years prior to his 2012 hearing, after he underwent an operation on his foot and damaged his knees trying to keep pressure off of his foot.  He alleges that, since his foot surgery, he has seen a doctor three times for his knees and, during those visits, doctors tested his knees, took x-rays that confirmed arthritis, sent him to training and issued him knee braces. 

The Board acknowledges the Veteran's statements of record, both written and oral, but considering them in conjunction with all of the medical information of record, finds that the preponderance of the evidence is against a grant of service connection for degenerative joint disease of the knees on any basis.  As discussed below, this disability did not have its onset during active service or within one year of discharge, is not related to any in-service disease, event, or injury, and was not caused or aggravated by his service-connected low back strain and/or postoperative bunion of the right little toe.  Although the Veteran received treatment for knee complaints during service, these problems were transient and unrelated to the degenerative joint disease of the knees that developed many years after service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises or authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2012).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In certain instances, however, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Certain diseases are considered chronic, per se, such as arthritis.  38 U.S.C.A. 
§ 1101 (West 2002); 38 C.F.R. § 3.309(a) (2012).  If a chronic disease is shown in service, subsequent manifestations of the same disease, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a chronic disease is at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.  Evidence of continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology may be demonstrated by submitting evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Savage v. Brown, 10 Vet. App. 488, 495-97; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed for chronic disease such as arthritis if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).

In this case, post-service medical documents, including VA treatment records dated since 2007 and reports of VA examinations conducted in November 2009 and April 2013, establish the Veteran currently has degenerative joint disease (arthritis) of the knees.  The question thus becomes whether this disability was incurred or aggravated in the Veteran's active service, manifested to a compensable degree within a year of the Veteran's discharge from service, or was caused or aggravated by his service-connected low back strain and/or postoperative bunion of the right little toe.  

On qualification examination conducted in February 1979, the examiner noted no knee abnormalities; therefore, on entrance into service, the Veteran is presumed to have been in sound condition with regard to his knees.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

During service, as alleged, the Veteran received treatment for knee complaints.  In March 1984, he reported that he had been having right knee pain for five days, that he had had pain behind his knee, and that he had reinjured his knee while running and stepping wrongly.  The examiner diagnosed tendonitis and placed the Veteran on a limited profile.  

In May 1987, the Veteran reported a pulled right leg behind the knee cap.  He indicated that he felt an injury come on one day during March physical training.  The examiner diagnosed a possible pulled muscle and overuse syndrome and placed the Veteran on a profile.  In November 1988, the Veteran again reported pain in the back of his left knee, which initially manifested while running.  The examiner diagnosed tendonitis.  Later that month, the Veteran reported low back pain that was shooting, in part, down to his knees.  The examiner attributed the radiating pain to a back strain and did not diagnose a separate knee disorder.  On Chapter 14 examination conducted in December 1988, just months prior to separation, the Veteran reported no knee complaints.

During service, the Veteran received additional treatment for back complaints and underwent bunion surgery on his right foot.  Based on this fact, in a rating decision dated October 1989, the RO granted the Veteran service connection for low back and right foot disabilities.  Service connection for these disabilities remain in effect and, since 1989, the Veteran has regularly received treatment, including additional surgery, for low back and right foot complaints.

As the Veteran noted during his hearing, according to available VA treatment records, following discharge, he did not initially seek treatment for any additional knee complaints.  Rather, as these records and also a November 2003 VA Form 28-1902 (Counseling Record - Personal Information) show, he first did so in March 2007.  That year, he underwent physical therapy and examiners issued him knee braces.  Since then, testing has revealed degenerative joint disease in both knees and the Veteran has received additional treatment for knee complaints.  
  
Three medical professionals, two VA examiners and a VA physician, have addressed either the etiology of the degenerative joint disease of the knees or the relationship between this disability and the Veteran's other service-connected disabilities.  In a report of VA examination conducted in November 2009, one examiner opined that this disability is less likely than not caused by or the result of the Veteran's active duty in relationship to his lumbar spine and bunionectomy.  He based this opinion on two facts: (1) that the record includes no traumatic injury to the knees; and (2) that the Veteran has a natural progression of osteoarthritis.  On the date of the examination, the Veteran reported that his knees did not bother him until his back started bothering him.  The examiner noted no documentation in the claims file of the knees being bothersome.

As the Board pointed out in its February 2013 remand, this VA examiner's opinion is based on an inaccurate factual premise and thus is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Contrary to the VA examiner's notation, service and post-service treatment records include documentation of knee complaints.  

During a VA outpatient treatment visit in October 2012, a physician discussed the relationship between the Veteran's knee and foot disabilities.  Rather than indicating that the service-connected foot disability was causing or aggravating the knee disability, however, he found that the bilateral knee pain was potentially aggravating the foot pain.  

In a report of VA examination conducted in April 2013, the second VA examiner opined that the degenerative joint disease in the Veteran's knees is not caused by or the result of the Veteran's active military service and not caused or aggravated by or the result of his service-connected low back strain and/or postoperative bunion of the right little toe.  She based this opinion on the following findings: (1) Although the Veteran was seen in service in 1984, 1987 and 1988 for right and left knee tendonitis and overuse syndrome, these conditions were transient with no documented chronicity during service, including on separation examination; 
(2) There is no objective evidence that the degenerative joint disease of the knees had its onset in service or shortly after discharge; (3) In March 2009, when the Veteran was 48, knee x-rays revealed this condition, mild in nature, a normal aging process; and (4) Medical literature reveals no relationship (cause, effect or aggravation) between the service-connected right foot and back conditions and the mild degenerative joint disease in both knees.  

The Veteran does not challenge the adequacy of the April 2013 opinion and has not submitted an opinion refuting that of the VA examiner.  His assertions thus represent the only evidence of record suggesting that the degenerative joint disease of the knees is related to service, including the documented in-service knee complaints, or his service-connected low back and right foot disabilities.  The Veteran is competent to report that he felt certain lay-observable symptoms during and since service and that those symptoms worsened following his foot surgery, but because he has no special training or expertise in medicine, he is not competent to relate etiologically the degenerative joint disease to his active service or a service-connected disability.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336; Barr, 21 Vet. App. at 303; Davidson v. Shinseki, 581 F.3d at 1313.

Again, although the Veteran received treatment for knee complaints during service, these problems were transient and unrelated to the degenerative joint disease of the knees that developed many years after service.  The Veteran intimated as such when he stated that he had problems with his knees in service, which did not manifest initially following discharge for three or four years, but rather, worsened after he underwent foot surgery.  According to the only competent and credible evidence of record, this disease is not related to the in-service knee problems or any service-connected disability.  The Board thus concludes that degenerative joint disease was not incurred in or aggravated by active service, may not be presumed to have been so incurred and is not proximately due to or the result of service-connected low back strain and/or postoperative bunion of the right little toe.

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  With regard to this particular claim, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.


ORDER

Service connection for degenerative joint disease of the knees, including as secondary to service-connected low back strain and/or postoperative bunion of the right little toe, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


